UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20908 PREMIER FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1206757 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 2883 Fifth Avenue Huntington, West Virginia 25702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number(304) 525-1600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.Yes þNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer, ”and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filero. Accelerated filero. Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).YesoNo þ. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Common stock, no par value, – 6,392,772 shares outstanding at November 1, 2008 PREMIER FINANCIAL BANCORP, INC. SEPTEMBER 30, 2008 INDEX TO REPORT Part I - Financial Information Item 1 – Financial Statements 3 Item 2 – Management’s Discussion and Analysis 23 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 35 Item 4(T) – Controls and Procedures 35 Part II - Other Information 37 Item 1 – Legal Proceedings 37 Item 1A – Risk Factors 37 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3 – Defaults Upon Senior Securities 37 Item 4 – Submission of Matters to a Vote of Security Holders 37 Item 5 – Other Information 37 Item 6 – Exhibits 38 Signatures- 39 2 Table of Contents PREMIER FINANCIAL BANCORP, INC. SEPTEMBER 30, 2008 PART I- FINANCIAL INFORMATION Item 1.Financial Statements The accompanying information has not been audited by independent public accountants; however, in the opinion of management such information reflects all adjustments necessary for a fair presentation of the results for the interim period.All such adjustments are of a normal and recurring nature.Premier Financial Bancorp, Inc.’s (“Premier’s”) accounting and reporting policies are in accordance with accounting principles generally accepted in the United States of America.Certain accounting principles used by Premier involve a significant amount of judgment about future events and require the use of estimates in their application.The following policies are particularly sensitive in terms of judgments and the extent to which estimates are used: allowance for loan losses, the identification and evaluation of impaired loans, the impairment of goodwill, the realization of deferred tax assets and stock based compensation disclosures.These estimates are based on assumptions that may involve significant uncertainty at the time of their use.However, the policies, the estimates and the estimation process as well as the resulting disclosures are periodically reviewed by the Audit Committee of the Board of Directors and material estimates are subject to review as part of the external audit by the independent public accountants. The accompanying financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the registrant’s annual report on Form 10-K.Accordingly, the reader of the Form 10-Q may wish to refer to the registrant’s Form 10-K for the year ended December 31, 2007 for further information in this regard. Index to consolidated financial statements: Consolidated Balance Sheets 4 Consolidated Statements of Net Income 5 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 9 3 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2007 (DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) 2008 2007 ASSETS Cash and due from banks $ 21,975 $ 22,365 Federal funds sold 32,336 32,035 Securities available for sale 170,078 124,242 Loans held for sale 1,198 1,891 Loans 463,557 346,570 Allowance for loan losses (8,842 ) (6,497 ) Net loans 454,715 340,073 Federal Home Loan Bank and Federal Reserve Bank stock 3,878 3,314 Premises and equipment, net 11,471 6,200 Real estate and other property acquired through foreclosure 951 174 Interest receivable 3,656 2,768 Goodwill and other intangible assets 30,132 15,816 Other assets 1,616 377 Total assets $ 732,006 $ 549,255 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Non-interest bearing $ 100,996 $ 75,271 Time deposits, $100,000 and over 71,553 55,345 Other interest bearing 424,868 318,417 Total deposits 597,417 449,033 Federal funds purchased - 392 Securities sold under agreements to repurchase 23,528 12,477 Federal Home Loan Bank advances 4,667 4,843 Other borrowed funds 15,965 8,412 Interest payable 1,180 1,064 Other liabilities 2,839 5,645 Total liabilities 645,596 481,866 Stockholders' equity Preferred stock, no par value; 1,000,000 shares authorized; none issued or outstanding - - Common stock, no par value; 10,000,000 shares authorized; 6,392,772 at Sept. 30, 2008 and 5,237,899 at December 31, 2007 shares issued and outstanding 2,264 1,109 Additional paid in capital 58,234 43,763 Retained earnings 26,148 22,444 Accumulated other comprehensive income (loss) (236 ) 73 Total stockholders' equity 86,410 67,389 Total liabilities and stockholders' equity $ 732,006 $ 549,255 See Accompanying Notes to Consolidated Financial Statements. 4 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended Sept 30, Nine Months Ended Sept 30, 2008 2007 2008 2007 Interest income Loans, including fees $ 8,113 $ 6,825 $ 21,962 $ 20,343 Securities available for sale Taxable 1,914 1,424 5,302 4,093 Tax-exempt 59 39 152 118 Federal funds sold and other 190 450 720 1,508 Total interest income 10,276 8,738 28,136 26,062 Interest expense Deposits 2,733 2,815 8,072 8,273 Repurchase agreements and other 85 83 191 248 FHLB advances and other borrowings 281 250 653 889 Total interest expense 3,099 3,148 8,916 9,410 Net interest income 7,177 5,590 19,220 16,652 Provision for loan losses 85 25 41 (103 ) Net interest income after provision for loan losses 7,092 5,565 19,179 16,755 Non-interest income Service charges on deposit accounts 912 691 2,375 2,031 Electronic banking income 235 156 617 446 Secondary market mortgage income 86 172 386 460 Life insurance benefit - - - 212 Gain on sale of securities - - 93 - Other 151 91 531 312 1,384 1,110 4,002 3,461 Non-interest expenses Salaries and employee benefits 2,773 2,159 7,532 6,647 Occupancy and equipment expenses 707 483 1,875 1,490 Outside data processing 699 537 1,874 1,575 Professional fees 173 110 574 301 Taxes, other than payroll, property and income 154 128 472 436 Write-downs, expenses, sales of other real estate owned, net 10 (111 ) 40 (77 ) Supplies 113 74 293 230 Other expenses 952 577 2,047 1,630 5,581 3,957 14,707 12,232 Income before income taxes 2,895 2,718 8,474 7,984 Provision for income taxes 965 911 2,840 2,601 Net income $ 1,930 $ 1,807 $ 5,634 $ 5,383 Weighted average shares outstanding: Basic 6,393 5,237 5,883 5,237 Diluted 6,398 5,262 5,893 5,265 Net income per share: Basic $ 0.30 $ 0.35 $ 0.96 $ 1.03 Diluted 0.30 0.34 0.96 1.02 Dividends per share 0.11 0.10 0.32 0.30 See Accompanying Notes to Consolidated Financial Statements. 5 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Net income $ 1,930 $ 1,807 $ 5,634 $ 5,383 Other comprehensive income: Unrealized gains (losses) arising during the period 1,607 1,371 (376 ) 833 Reclassification of realized amount - - (93 ) - Net change in unrealized gain (loss) on securities 1,607 1,371 (469 ) 833 Less tax impact 546 466 (160 ) 283 Other comprehensive loss: 1,061 905 (309 ) 550 Comprehensive income (loss) $ 2,991 $ 2,712 $ 5,325 $ 5,933 See Accompanying Notes to Consolidated Financial Statements. 6 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) 2008 2007 Cash flows from operating activities Net income $ 5,634 $ 5,383 Adjustments to reconcile net income to net cash from operating activities Depreciation 731 573 Provision for loan losses 41 (103 ) Amortization (accretion), net 67 (31 ) FHLB stock dividends (101 ) - OREO writedowns (gains on sales), net 21 (47 ) Stock compensation expense 88 108 Loans originated for sale (19,931 ) (22,835 ) Secondary market loans sold 21,010 21,022 Secondary market income (386 ) (460 ) Changes in : Interest receivable 70 (358 ) Other assets 1,217 989 Interest payable (269 ) 123 Other liabilities (670 ) (150 ) Net cash from operating activities 7,522 4,214 Cash flows from investing activities Purchases of securities available for sale (63,835 ) (28,114 ) Proceeds from maturities and calls of securities available for sale 56,611 28,450 Proceeds from sales of securities available for sale 1,995 25 Purchases of FHLB and FRB stock, net of redemptions (78 ) (51 ) Purchases of subsidiaries, net of cash received (8,717 ) - Net change in federal funds sold 10,541 (7,655 ) Net change in loans (19,873 ) (2,966 ) Purchases of premises and equipment, net (1,068 ) (299 ) Proceeds from sale of other real estate acquired through foreclosure 266 515 Net cash from investing activities (24,158 ) (10,095 ) Cash flows from financing activities Net change in deposits (170 ) 12,010 Cash dividends paid (1,930 ) (1,571 ) Repayment of Federal Home Loan Bank advances (176 ) (2,375 ) Repayment of other borrowed funds (3,669 ) (3,508 ) Proceeds from other borrowings 11,532 - Net change in federal funds purchased (392 ) (976 ) Net change in agreements to repurchase securities 11,051 479 Net cash from financing activities 16,246 4,059 Net change in cash and cash equivalents (390 ) (1,822 ) Cash and cash equivalents at beginning of period 22,365 16,974 Cash and cash equivalents at end of period $ 21,975 $ 15,152 (continued) 7 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) NINE MONTHS ENDED SEPTEMBER 30, 2008AND 2007 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) 2008 2007 Supplemental disclosures of cash flow information: Cash paid during period for interest $ 9,185 $ 9,287 Loans transferred to real estate acquired through foreclosure 514 202 Common stock issued to acquire Citizens First Bank, Inc. 6,400 - Common stock issued to acquire Traders Bankshares, Inc. 9,138 - See Accompanying Notes to Consolidated Financial Statements. 8 Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE1 - BASIS OF PRESENTATION The consolidated financial statements include the accounts of Premier Financial Bancorp, Inc. (the Company) and its wholly owned subsidiaries: September 30, 2008 Year Total Net Income Subsidiary Location Acquired Assets Qtr Nine Mos Citizens Deposit Bank & Trust Vanceburg, Kentucky 1991 $ 122,353 $ 495 $ 1,520 Farmers Deposit Bank Eminence, Kentucky 1996 66,090 367 827 Ohio River Bank Ironton, Ohio 1998 94,498 310 909 First Central Bank, Inc. Philippi, West Virginia 1998 112,607 297 970 Boone County Bank, Inc. Madison, West Virginia 1998 160,607 532 1,654 Traders Bank, Inc. Spencer, West Virginia 2008 110,940 109 248 Citizens First Bank, Inc. Ravenswood, West Virginia 2008 65,790 228 355 Mt. Vernon Financial Holdings, Inc. Huntington, West Virginia 1999 371 10 199 Parent and Intercompany Eliminations (1,250 ) (418 ) (1,048 ) Consolidated Total $ 732,006 $ 1,930 $ 5,634 All significant intercompany transactions and balances have been eliminated. In February 2007, the FASB issued Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities.The standard provides companies with an option to report selected financial assets and liabilities at fair value and establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities.The new standard is effective for the Company on January 1, 2008.The Company did not elect the fair value option for any financial assets or financial liabilities as of January 1, 2008. In September 2006, the FASB issued Statement No. 157, Fair Value Measurements.This Statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.This Statement establishes a fair value hierarchy about the assumptions used to measure fair value and clarifies assumptions about risk and the effect of a restriction on the sale or use of an asset.The standard is effective for fiscal years beginning after November 15, 2007.In February 2008, the FASB issued Staff Position (FSP) 157-2, Effective Date of FASB Statement No. 157.This FSP delays the effective date of FAS 157 for all nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed at fair value on a recurring basis (at least annually) to fiscal years beginning after November 15, 2008, and interim periods within those fiscal years.The impact of adoption was not material.See Note 9 for additional information on Premier’s measurement of fair value. 9 Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE1 - BASIS OF PRESENTATION – continued In
